MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                           FILED
      regarded as precedent or cited before any
                                                                                Mar 02 2020, 9:09 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                                         CLERK
                                                                                 Indiana Supreme Court
      estoppel, or the law of the case.                                             Court of Appeals
                                                                                      and Tax Court




      ATTORNEY FOR APPELLANT
      Megan J. Schueler
      Bloomington, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Catherine R. Fleetwood,                                  March 2, 2020
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               19A-DR-1898
              v.                                               Appeal from the Monroe Circuit
                                                               Court
      Timothy D. Haney,                                        The Honorable Elizabeth A. Cure,
      Appellee-Respondent.                                     Judge
                                                               Trial Court Cause No.
                                                               53C04-0904-DR-263



      Mathias, Judge.


[1]   The Monroe Circuit Court suspended Catherine Fleetwood’s (“Mother”)

      supervised parenting time. Mother appeals and raises the following dispositive

      issue: whether the trial court abused its discretion when it suspended Mother’s

      parenting time with her minor child.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020                      Page 1 of 13
[2]   We reverse and remand for proceedings consistent with this opinion.


                                  Facts and Procedural History
[3]   The parties’ marriage was dissolved on some unknown date prior to the events

      that are described herein. Timothy Haney (“Father”) has primary custody of

      P.H., Father’s and Mother’s eleven-year-old child. Prior to December 2017,

      Mother had unsupervised parenting time with P.H. every other weekend.

      Appellant’s App. p. 60.


[4]   Mother has a history of substance abuse. In December 2017, Mother was

      arrested and charged with battering her fifteen-year-old son who was trying to

      prevent Mother from driving while intoxicated.1 Mother’s infant child, N.F.,

      was in the vehicle, and the baby was not wearing a diaper or appropriately

      dressed for the weather. P.H. was not present when Mother hit her oldest child.

      As a result of this incident, the Department of Child Services (“DCS”) filed

      petitions alleging that Mother’s three children were children in need of services

      (“CHINS”).


[5]   On December 12, 2017, Father filed an emergency petition to modify Mother’s

      parenting time with P.H. from unsupervised to supervised. At a hearing held on

      the petition, Mother admitted abusing alcohol after graduating from the Drug

      Court program on November 1, 2017. The trial court issued an order allowing




      1
       The State later amended the charging information, and Mother pleaded guilty to misdemeanor disorderly
      conduct.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020                Page 2 of 13
      Mother supervised parenting time with P.H. to be arranged through her DCS

      caseworker. The court ordered that “[w]hen DCS is ready to close the [CHINS]

      case, this Court will schedule a hearing to determine what course of action to

      follow so that [P.H.] remains safe.” Appellant’s App. p. 69.


[6]   On January 10, 2018, on DCS’s motion, the trial court dismissed the CHINS

      proceedings as to P.H.2 In May 2018, Mother notified the court that she had not

      been able to participate in parenting time with P.H. since March 2018, and she

      requested a hearing to address the issue. The trial court issued an order allowing

      Mother to exercise supervised parenting time with P.H. through Family

      Solutions. Mother was ordered to bear financial responsibility for the visits. The

      trial court also set a parenting time review hearing for August 31, 2018. In

      response to the court’s order, Mother requested an earlier hearing date and

      claimed that she was not able to pay $65 per hour to exercise supervised

      parenting time with P.H. The court declined to reset the previously scheduled

      August 31, 2018 hearing.


[7]   The parties appeared at the August 31 hearing pro se. On September 10, 2018,

      the trial court ordered that “[v]isitation shall remain as previously ordered on

      May 24, 2018.” Appellant’s App. p. 79. The court also ordered Mother and

      P.H. to have telephonic communication daily at 8:00 p.m. Father was ordered

      to initiate the phone call. On September 18, 2018, Mother contacted Family




      2
       The CHINS petitions filed with regard to Mother’s other children were dismissed without prejudice on
      March 19, 2018.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020                 Page 3 of 13
       Solutions to schedule supervised parenting time with P.H. Family Solutions

       could not schedule the requested parenting time because Father had not

       contacted the agency.


[8]    On January 28, 2019, Mother filed a petition for contempt and modification of

       parenting time. Mother alleged that her circumstances had changed because she

       was sober and attending parenting courses and therapy. Mother stated she

       could not afford the fee for supervised parenting time. Mother also claimed that

       Father had not initiated phone calls every night as required by the court’s

       September 10, 2018 order, and he should be held in contempt.


[9]    The guardian ad litem (“the GAL”), Terri Francis, filed her report on February

       28, 2019. P.H. told the GAL that he wanted to spend time with Mother. P.H.

       and Mother speak daily on the telephone. Father admitted that he failed to

       initiate the court-ordered phone calls with Mother on five occasions.

       Appellant’s App. p. 84. Father believed that Mother engaged in inappropriate

       conversations with P.H. during their nightly phone calls. P.H. participates in

       therapy, and his therapist agrees that parenting time between P.H. and Mother

       should continue to be supervised.


[10]   When the GAL visited Mother’s home, she observed that it was clean and

       appropriate for children. Mother shares custody of eighteen-month-old N.F.

       and has unsupervised parenting time with her sixteen-year-old child. The GAL

       observed that Mother “interacted well with” her toddler. Id. at 86. Mother

       informed the GAL that she has an AA sponsor who lives in Arizona. She


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020   Page 4 of 13
       communicates with her sponsor daily but does not attend meetings. The GAL

       was concerned about Mother’s ability to stay sober because she is not in therapy

       and does not attend AA or NA meetings. Therefore, she recommended that

       Mother have supervised parenting time with P.H. and unsupervised phone calls

       each evening.


[11]   A hearing was held on March 11, 2019, at which Mother appeared in person

       and by counsel. Father appeared pro se. Mother requested a continuance

       because of issues raised in the GAL’s report. The trial court granted the motion

       to continue to May 29, 2019. Father did not contact Family Solutions to assist

       Mother in establishing her supervised parenting time until after the March 11,

       2019 hearing. Tr. p. 41.


[12]   At the hearing held on May 29, 2019, Mother presented evidence that visitation

       between Mother and P.H. was appropriate and the visit supervisor did not have

       any concerns about Mother’s behavior or interaction with P.H. Tr. p. 50.

       Licensed Clinical Social Worker Nathan Floyd believed that Mother was

       capable of having unsupervised parenting time if she could work with Father.

       Tr. pp. 58–59. Like the GAL, Father expressed concern about Mother’s

       continued sobriety. Father does not want Mother to have unsupervised

       visitation with P.H. until Mother could provide a clean drug screen.


[13]   Also, during the hearing, as Mother began to examine the GAL about her

       findings, the trial court commented,




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020   Page 5 of 13
               Ms. Francis has provided invaluable service to this Court. I’ve
               seen GAL Reports all the time. Her reports are thorough and as
               comprehensive a report as I get. And she provides an invaluable
               service to this Court so if you are going to attempt to impugn her
               work, stop now. Okay? I absolutely am not going to allow you to
               sit here and impugn her work. It’s not happening. Okay?

       Tr. pp. 70–71.

[14]   At the conclusion of the hearing, the court again remarked, “I don’t know why

       you are trying to attack a GAL who has proven herself over and over and over

       again in my court and in other courts[.]” Tr. p. 109. Then the following

       exchange occurred between Mother’s counsel and the court:


               COUNSEL: And I apologize if the Court takes offense to that or
               if Ms. Francis does, I feel like it is also my duty to point out that
               in this particular case I am not sure, it seems to me that that is a
               conflict and I feel like I should point that out[.]

               COURT: What conflict?

               COUNSEL: She, well earlier her husband and his partner were
               [Father’s] attorneys[.]

               COURT: And if she was aware of that, that could be a problem,
               and then what you do is you bring it up, but she wasn’t aware of
               it number one and number two, you know what, I can’t imagine
               that Ms. Francis would discuss with Mr. Francis anything about
               this case . . . . Okay? And you’re sitting there rolling your eyes
               and you’re sitting there with your face going, well, and that is not
               acceptable. Okay? It’s just not, get the consternation off your
               face.

       Tr. p. 110. Counsel also noted that the GAL, Terri Francis, testified against

       Mother in a custody proceeding involving one of Mother’s other children, and

       Francis was not the appointed GAL in that case.
       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020   Page 6 of 13
[15]   Mother testified that she was following the relapse prevention plan that was put

       in place during the CHINS proceedings. Tr. p. 88. And Mother participated in

       online AA meetings. Mother admitted that she is an alcoholic. Tr. p. 100. The

       trial court ordered Mother to take a hair follicle drug screen test. The court

       informed Mother that if the test was “clean” she would not have to do

       additional drug testing. Tr. p. 104. The court took the matter of parenting time

       under advisement.


[16]   On June 3, 2019, Father filed a motion for contempt and alleged that Mother

       had not taken the hair follicle test as ordered. A hearing was held on the motion

       on June 13, 2019. Mother informed the court that she took the test on June 7,

       2019. Tr. p. 114. Mother also admitted that she was arrested for driving under

       the influence on June 4, 2019. Tr. p. 115; see also Appellant’s App. pp. 104–05.

       Counsel advised Mother not to testify to any details of the ongoing criminal

       investigation. The trial court agreed that Mother had properly invoked her Fifth

       Amendment right against self-incrimination, but also suspended her parenting

       time “until such time as she can testify[.]” Tr. p. 115.


[17]   Counsel asked the court to admit evidence of a urine test that Mother took on

       June 6, 2019, “a couple days after the alleged OWI.” Id. The trial court refused

       to admit the evidence stating “if you want her not to testify about the OWI, I

       understand. But you are not going to have her testify to part of it without

       opening the door to all of it.” Tr. p. 116. Counsel asked to make an offer of

       proof, and the trial court refused the request.



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020   Page 7 of 13
[18]   The trial court then told Mother that her parenting time with P.H. was

       suspended “until such time as you can testify and talk to me about the

       surrounding circumstances [of the arrest] without feeling that the [F]ifth

       [A]mendment is at stake.” Tr. p. 118. The court instructed Mother to request a

       hearing when she was “ready to talk about what’s happened and be open to

       questions[.]” Tr. p. 119. The trial court’s accompanying written order provides:


                  The court has been concerned about releasing the Mother from
                  supervision because Mother has been reluctant to have drug
                  screens done when ordered and has been reluctant to do much of
                  anything to show her seriousness about staying sober. . . . After a
                  hearing on Mother’s Petition for Modification and before the
                  Court could rule on the evidence, Mother was arrested for
                  Operating a Vehicle While Intoxicated Endangering a Person on
                  June 4, 2019. At a hearing on June 13, 2019, the Court
                  suspended parenting time until Petitioner’s Counsel files a
                  Motion for Hearing.

       Appealed Order p. 1.3 Mother now appeals.


                                             Standard of Review
[19]   Father has not filed an appellee’s brief in this appeal. “[W]e do not undertake

       the burden of developing appellee’s arguments, and we apply a less stringent

       standard of review, that is, we may reverse if the appellant establishes prima

       facie error.” Meisberger v. Bishop, 15 N.E.3d 653, 656 (Ind. Ct. App. 2014).




       3
           The appealed order was not included in the Appellant’s Appendix.


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020   Page 8 of 13
       Prima facie error means error “at first sight, on first appearance, or on the face

       of it.” Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind. 2006).


                                      Discussion and Decision
[20]   Mother argues that the trial court abused its discretion when it suspended her

       parenting time with P.H. because the evidence is not sufficient to support the

       conclusion that parenting time would endanger P.H.’s health or emotional

       development. Decisions about parenting time require courts to give foremost

       consideration to the best interests of the child. Perkinson v. Perkinson, 989
N.E.2d 758, 761 (Ind. 2013). We review parenting time decisions for an abuse

       of discretion. An abuse of discretion occurs when the trial court’s decision is

       clearly against the logic and effect of the facts and circumstances before the

       court or if the court misinterpreted the law. Hatmaker v. Hatmaker, 998 N.E.2d
758, 761 (Ind. Ct. App. 2013).


[21]   “‘Indiana has long recognized that the right of parents to visit their children is a

       precious privilege that should be enjoyed by noncustodial parents,’ and thus a

       noncustodial parent is ‘generally entitled to reasonable visitation rights.’”

       Perkinson, 989 N.E.2d at 762 (quoting Duncan v. Duncan, 843 N.E.2d 966, 969

       (Ind. Ct. App. 2006), trans. denied (citation omitted)).


               The court may modify an order granting or denying parenting
               time rights whenever modification would serve the best interests
               of the child. However, the court shall not restrict a parent’s
               parenting time rights unless the court finds that the parenting
               time might endanger the child’s physical health or significantly
               impair the child’s emotional development.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020   Page 9 of 13
       Ind. Code § 31-17-4-2.


[22]   “Extraordinary circumstances must exist to deny parenting time to a parent,

       which necessarily denies the same to the child.”4 Perkinson, 989 N.E.2d at

       765. (Emphasis added). “If the trial court finds such extraordinary

       circumstances do exist, then the trial court shall make specific findings

       regarding its conclusion that parenting time would endanger the child’s

       physical health or significantly impair the child’s emotional development.”

       Id. (Emphasis added); see also Rickman v. Rickman, 993 N.E.2d 1166, 1169 (Ind.

       Ct. App. 2013) (explaining that the trial court’s written explanation must

       include both “a factual basis and a finding as to potential endangerment”).


[23]   The trial court suspended Mother’s parenting time without making the requisite

       specific findings that parenting time between Mother and P.H. would endanger

       P.H.’s physical or emotional health.5 But Mother does not argue that the lack of

       specific findings alone is sufficient to reverse the trial court’s order suspending

       her parenting time.




       4
         The Indiana Parenting Time Guidelines also stress that the child has the right to parenting time. Ind.
       Parenting Guideline 1(E)(5). Thus, our analysis must take into account the rights of both Mother and Child
       to a mutual relationship. See Perkinson, 989 N.E.2d at 764 (“Not only does a noncustodial parent have a
       presumed right of parenting time, but the child has the correlative right to receive parenting time from the
       noncustodial parent because it is presumed to be in the child's best interest.”)
       5
        We also observe that the trial court’s previous orders restricting Mother to supervised parenting time with
       P.H. do not include the requisite specific findings to support the restriction.



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020                    Page 10 of 13
[24]   Rather, the focus of her argument is that the evidence is insufficient to support

       the trial court’s decision to suspend her parenting time. Mother acknowledges

       that there is ample evidence in the record to establish that Mother struggles to

       maintain her sobriety. And Mother admitted that she is an alcoholic. In

       addition, prior to December 2017, while Mother had unsupervised parenting

       time with nine-year-old P.H., he provided care for N.F., Mother’s infant child,

       which was not appropriate for his age.6


[25]   While the evidence in this case supports the trial court’s decision to order

       Mother’s parenting time to be supervised, there is no evidence in the record to

       support complete suspension of her parenting time. The GAL recommended

       that Mother should have supervised parenting time with P.H., and P.H. wants

       to spend time with his Mother. And the concerns about Mother’s sobriety are

       minimized when parenting time is supervised because Mother drives herself

       and not P.H. to the location where her parenting is supervised


[26]   The visit supervisor testified that Mother’s 2019 visits with P.H. were

       appropriate and he had no concerns about Mother’s parenting during the visits.

       Tr. pp. 49–50. There is no evidence that would support the conclusion that

       allowing Mother to have supervised parenting time with P.H. might endanger

       his physical health or impair his emotional development. See e.g. Hatmaker, 998




       6
        We also observe that prior to the May 2019 hearing in this case, P.H. began to act out sexually. The GAL
       expressed concern that P.H. “could potentially be a threat to [N.F.’s] safety if [Mother] fails to properly
       supervise him.” Appellant’s App. p. 90. P.H. is in therapy to address his sexually maladaptive behaviors, and
       his therapist stated that P.H. actively participates in therapy and is doing well.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020                   Page 11 of 13
N.E.2d at 761–62 (reversing the denial of Father’s motion for unsupervised

       parenting time with child because the trial court made no finding of

       endangerment); In re Paternity of W.C., 952 N.E.2d 810 (Ind. Ct. App. 2011)

       (reversing the trial court’s order suspending Mother’s parenting time with her

       special needs child despite need for Mother to improve her parenting skills

       because the evidence did not establish circumstances egregious enough to

       support a finding that parenting time should be terminated); D.B. v. M.B.V., 913
N.E.2d 1271 (Ind. Ct. App. 2009) (reversing an order terminating Father’s

       parenting time even though the GAL recommended eliminating parenting time

       because the children feared Father and did not want to participate in parenting

       time with him). This case does not present circumstances egregious enough to

       support the trial court’s decision to suspend Mother’s parenting time.


[27]   Mother also raises the issue of the trial court’s demeanor and impartiality. See

       Ind. Code of Judicial Conduct 2.2 and 2.3. In particular, Mother directs our

       attention to the trial court’s statements during her examination of the GAL and

       the court’s refusal to allow Mother to make an offer of proof with regard to her

       June 6, 2019 “ETG” test. Appellant’s Br. at 20. Because we conclude that the

       trial court abused its discretion when it suspended Mother’s parenting time, we

       do not separately address this issue.7




       7
         Moreover, the trial court withdrew Francis as the GAL and appointed a new GAL in this case. Appellant’s
       App. p. 46. And on August 12, 2019, two days before the notice of appeal was filed, the proceedings were
       transferred to a special judge. And because we are remanding with instructions to the trial court to reinstate
       Mother’s supervised parenting time, we also decline to separately address Mother’s claims concerning the


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020                    Page 12 of 13
                                                     Conclusion
[28]   The trial court abused its discretion when it suspended Mother’s parenting time

       with P.H. We therefore remand this case to the trial court with instructions to

       issue an order reinstating Mother to supervised parenting time with P.H.


[29]   Reversed and remanded for proceedings consistent with this opinion.


       Kirsch, J., and Bailey, J., concur.




       admission of the June 6, 2019 test and her offer of proof. But we remind the trial court that “absent clear
       abuse by a party, offers of proof should be allowed.” See Bedolla v. State, 123 N.E.3d 661, 667 (Ind. 2019).



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-1898 | March 2, 2020                      Page 13 of 13